7 FILED
CR 19 560 sie SEER OFFI
*” NOVI26 209 *
MEMORANDUM TO

THE HONORABLE DORA L. IRIZARRY LONG ISLAND OFFICE
SEYBERE J. CHIEF U.S. DISTRICT JUDGE

RE: ABRHAMSON, Katelyn
REQUEST FOR ASSIGNMENT OF NEW JUDICIAL OFFICER

Reference is made to the above individual who was sentenced on September 3, 2019 by the
Hon. Mary Geiger Lewis, U.S.D.J for the District of South Carolina. Abrahamson was sentenced
to a time served period of incarceration, three years supervised release and a $100 special
assessment fee. Special conditions were imposed requiring the offender to participate in
outpatient substance abuse treatment and vocational training. This sentence followed Ms.
Abrahamson’s plea of guilty to Conspiracy to Possess with Intent to Distribute and Distribute
Controlled Substances (21 USC 841(a}(1), (b)(1)(C) and 846 — a Class C Felony.) The term of
supervision commenced in this district on September 3, 2019, due to the offender’s residence
in Mt. Sinai, NY. The term of supervision is scheduled to terminate on September 2, 2022.

The purpose of this memorandum is to inform that the District of South Carolina has requested
that our district accept jurisdiction of this case, as Abrahamson has no community ties to South
Carolina. Our office respectfully requests that jurisdiction be accepted in the Eastern District of
New York and that the case be assigned to a judicial officer in the Central Islip courthouse.

Respectfully submitted,

Vita Quartara
Acting Chief U.S. Probation Officer

Prepared by:

Hilly Davine

Kelly Devine
Sr. U.S. Probation Officer

Approved by:

PlbarenL) Kenna Ren

Edward J. Kanaley
Supervisory U.S. Probation Officer

November 22, 2019

KD, Cl
